



Exhibit 10.1


SUNTRUST BANKS, INC. ANNUAL INCENTIVE PLAN
Amended and Restated January 1, 2018


Section 1.    Name and Purpose
    
The name of this Plan is the SunTrust Banks, Inc. Annual Incentive Plan. The
purpose of the Plan is to promote the interests of the Company and its
stockholders through the granting of Awards to select employees of the Company
and its Subsidiary Corporations in order to motivate and retain superior
employees who contribute in a significant manner to the actual financial
performance of the Company as measured against pre-established financial and
other goals and subject to other such terms and conditions.


Section 2.    Plan History, Term and Amendment
    
A.
The Plan was established as the Management Incentive Plan (MIP) and was
originally approved by the Company’s shareholders in 1995. The MIP was amended
and reapproved by the Company’s shareholders in 2000, 2005 and 2010. Effective
January 1, 2012, the MIP was amended to change the name to the Annual Incentive
Plan (AIP) and to add clawback provisions permitting the Company to recover
certain amounts previously awarded or paid under the Plan. The AIP then was
amended and restated to revise the material terms of the performance goals and
approved by the Company’s shareholders at the annual meeting of shareholders in
2014. The AIP is now hereby amended and restated by the Compensation Committee
of the Board of Directors of the Company effective with respect to Awards
granted on and after January 1, 2018. The Plan shall continue for an indefinite
term until terminated by the Board; provided, however, that the Company and the
Committee after such termination shall continue to have full administrative
power to take any and all action contemplated by the Plan which is necessary or
desirable and to make payment of any Awards earned by Participants during any
then unexpired Plan Year. The Board or the Committee may amend the Plan in any
respect from time to time.



B.
It was the intent of the Company that the Plan and any Awards payable under the
Plan to covered employees within the meaning of Section 162(m) of the Code
satisfied the applicable requirements of Section 162(m) of the Code to qualify
Awards to covered employees for the exemption from the deduction limits under
Section 162(m) of the Code for qualified performance-based compensation within
the meaning of Section 162(m) of the Code. The Tax Cuts and Jobs Act of 2017
(the TCJA), however, eliminated the exemption for qualified performance-based
compensation, effective for tax years beginning on and after January 1, 2018.
The TCJA, however, also provided a transition rule pursuant to which Awards to
covered employees that qualify as qualified performance-based compensation and
were outstanding on November 2, 2017 and not modified in any material respect
thereafter would continue to be exempt from the deduction limits of Section
162(m) of the Code. Accordingly, Awards granted under the Plan prior to January
1, 2018, and awards granted on or after January 1, 2018 that are intended to
continue to qualify under the transition rule, shall continue to be governed by
the terms of the Plan for qualified performance-based compensation as in effect
prior to this amendment and restatement, and none of the provisions of the Plan
shall apply to any Awards to the extent such provisions would result in the
Award no longer qualifying as qualified performance-based compensation, so that
the TCJA transition rule will be available for such Awards to the maximum extent
possible.



Section 3.    Definitions and Construction
    
A.
As used in this Plan, the following terms shall have the meanings indicated,
unless the context clearly requires another meaning:



1.
"Award" means the right, subject to the terms of the Plan, to receive a cash
payment which represents a percentage of a Participant’s Base Wages as
determined by the Committee in accordance with Section 5 hereof, in the event
the Company, Subsidiary Corporation, Business Unit or individual achieves the
Performance Measures or other goals established pursuant to Section 5 and/or
satisfies the other terms and conditions for payment of the Award.





1

--------------------------------------------------------------------------------





2.
"Base Wages" means the base salary or other base cash compensation paid to a
Participant by the Company or a Subsidiary Corporation during a Plan Year,
excluding bonuses, overtime, commissions and other extra compensation, fringe
benefits, deferred compensation, reimbursed expenses and contributions made by
the Company or a Subsidiary Corporation to this or any other employee benefit
plan maintained by the Company or a Subsidiary Corporation, prior to reduction
of any such base salary or other base cash compensation for any deferrals under
any qualified or nonqualified benefit plan of the Company or any Subsidiary
Corporation, including without limitation under Code Sections 125, 129, 132(f)
or 402(e)(3).



3.
"Beneficiary" means one or more persons or entities that become entitled to
receive any amount payable under this Plan at the Participant’s death. The
Participant’s Beneficiary is the Participant’s surviving spouse, unless the
Participant designates one or more persons or entities to be the Participant’s
Beneficiary. The Participant may make, change or revoke a Beneficiary
designation at any time before the Participant’s death without the consent of
the Participant’s spouse or anyone the Participant previously named as a
Beneficiary, and the Participant may designate primary and secondary
Beneficiaries. A Beneficiary designation must comply with procedures established
by the Committee and must be received by the Committee before the Participant’s
death. If the Participant dies without a valid Beneficiary designation (as
determined by the Committee) and has no surviving spouse, the Beneficiary shall
be the Participant’s estate.



4.
"Board" means the Board of Directors of the Company.



5.
"Business Unit" means a division or other business unit of the Company or a
Subsidiary Corporation designated as a distinct entity for the purpose of
setting performance goals and measuring performance.



6.
"Code" means the Internal Revenue Code of 1986, as amended.



7.
"Committee" means the Compensation Committee of the Board or any other Committee
of the Board to which the responsibility to administer this Plan is delegated by
the Board; provided, however, such Committee shall consist of at least two
members of the Board, who shall not be eligible to receive an Award under the
Plan and each of whom shall be (i) an independent director within the meaning of
the NYSE listing standards and (ii) a non-employee director and a disinterested
person within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934



8.
"Company" means SunTrust Banks, Inc., a Georgia corporation, and any successor
thereto.



9.
"Change in Control" means a change in control of the Company of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934 as in
effect at the time of such change in control, pursuant to which (i) any person
(as that term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934), is or becomes the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934), directly or indirectly, of securities
representing 30% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; (ii) during any period of 24 consecutive months persons who were
members of the Board immediately prior to such 24-month period, together with
persons who were first elected as directors (other than as the result of any
settlement of a proxy or consent solicitation contest or any action taken to
avoid such a contest) during such 24-month period by or upon the recommendation
of persons who were members of the Board immediately prior to such 24-month
period and who constituted a majority of the Board at the time of such election,
cease to constitute a majority of the Board; (iii) there is a consummation of
any reorganization, merger, consolidation or share exchange (other than a merger
with a wholly-owned subsidiary of the Company) or any dissolution or liquidation
of the Company or any sale or disposition of 50% or more of the assets or
business of the Company, unless the persons who were the beneficial owners of
the outstanding shares of the common stock of the Company immediately before the
consummation of such transaction beneficially own more than 60% or more of the
outstanding shares of the common stock of the successor or survivor corporation
in such transaction immediately following the consummation of such transaction,
in substantially the same proportion that each such person had beneficially
owned shares of the Company’s common stock immediately before the consummation
of such transaction, and determined exclusively by reference to the shares of
the successor or survivor corporation which result from the beneficial ownership
of shares of common stock of the Company by such persons immediately before the
consummation of such transaction.



10.
"Employment" means continuous employment with the Company or a Subsidiary
Corporation from the beginning to the end of each Plan Year, which continuous
employment shall not be considered to be interrupted by transfers between the
Company and a Subsidiary Corporation or between Subsidiary Corporations.





2

--------------------------------------------------------------------------------





11.
"Final Value" means the value of an Award determined in accordance with Sections
5 and 6 as the basis for payments to Participants as of the end of a Plan Year.



12.
"NYSE" means the New York Stock Exchange.



13.
"Participant" means an employee of the Company and/or any Subsidiary Corporation
who is selected by the Committee or the Committee’s delegate to participate in
the Plan based upon the employee’s contributions or expected contributions to
the future growth and profitability of the Company and/or its Subsidiary
Corporations.



14.
"Performance Measures" means the financial objectives set by the Committee for
each Plan Year pursuant to Section 5 from any financial performance measures the
Committee deems appropriate, including without limitation any one or any
combination of the following: (i) return over capital costs, (ii) total
earnings, (iii) consolidated earnings, (iv) earnings per share, (v) net
earnings, (vi) earnings before interest expense, taxes, depreciation,
amortization and other non-cash items, (vii) earnings before interest and taxes,
(viii) consolidated net income, (ix) the market capitalization of Company stock,
(x) stock price, (xi) return on assets, (xii) total shareholder return, (xiii)
expenses or the reduction of expenses, (xiv) revenue growth, (xv) efficiency
ratios, (xvi) economic value added, (xvii) return on equity, (xviii) return on
tangible equity, (xix) cash return on equity, (xx) cash return on tangible
equity, (xxi) net income available to common shareholders, (xxii) book value per
share, (xxiii) pre-tax income or growth, (xxiv) operating earnings per share of
stock or growth (excluding one-time, non-core items), (xxv) cash earnings per
share of stock or growth, (xxvi) cash operating earnings per share of stock or
growth excluding one-time, non-core items), (xxvii) cash return on assets
(xxviii) operating leverage, (xxix) net interest margin, (xxx) Tier 1 capital,
(xxxi) risk-adjusted net interest margin, (xxxii) total risk-based capital
ratio, (xxxiii) tangible equity and tangible assets, (xxxiv) tangible common
equity and tangible assets, (xxxv) tangible book value per share, (xxxvi) loan
balances or growth, (xxxvii) deposit balances or growth, (xxxviii) low cost
deposit balances or growth, (xxxix) common equity Tier 1, (xl) value at risk,
(xli) market value of equity, (xlii) price to earnings ratio, (xliii) loan to
deposit ratio, (xliv) net charge-off ratio, (xlv) allowance for loan losses to
total loans ratio, (xlvi) allowance to nonperforming loan ratio, (xlvii)
delinquent loans to total loans ratio, (xlviii) leverage ratio, (xlix) liquidity
coverage ratio, (l) dividend payout ratio, (li) credit ratings (lii) net
interest income sensitivity, (liii) pre-provision net revenue, (liv) return on
tangible common equity, (lv) any financial metric required to be reported under
Basel III, including but not limited to common equity Tier 1 and risk-weighted
assets, (lvi) growth or change in any of the foregoing over a specified period
of time, (lvii) any measure or ratio calculated using any combination of the
foregoing or (lviii) peer group comparisons of any of the aforementioned
performance conditions. Any Performance Measures that are financial metrics may
be determined in accordance with United States Generally Accepted Accounting
Principles (GAAP) or may be adjusted when established or at any time thereafter
to include or exclude any items otherwise includable or excludable under GAAP.
Any applicable Performance Measures may be applied on a pre- or post-tax basis.
The Committee may, on the grant or at any time thereafter, provide that the
formula for such Award may include or exclude items to measure specific
objectives, such as losses from discontinued operations, extraordinary gains or
losses, the cumulative effect of accounting changes, acquisitions or
divestitures, foreign exchange impacts and any unusual, infrequently occurring,
nonrecurring gain or loss. The levels of performance required with respect to
Performance Measures may be expressed in absolute or relative levels and may be
based upon a set increase, set positive result, maintenance of the status quo,
set decrease or set negative result. Performance Measures may differ for Awards
to different Participants. The Committee shall specify the weighting (which may
be the same or different for multiple objectives) to be given to each Financial
Goal for purposes of determining the final amount payable with respect to any
such Award. Any one or more of the Performance Measures may apply to the
Participant, the Company and its consolidated subsidiaries, any one or more
departments, accounting segments, lines of business, units, divisions or
functions within the Company or any one or more Subsidiary Corporations; and may
apply either alone or relative to the performance of other businesses or
individuals (including industry or general market indices).



15.
"Plan" means the SunTrust Banks, Inc. Annual Incentive Plan as amended and
restated in this document and all subsequent amendments.



16.
"Plan Year" means a single calendar year period as set by the Committee which
commences on the first day of such period.



17.
"Proportionate Final Value" means the product of a fraction, the numerator of
which is the actual number of days in a Plan Year that an employee was employed
by the Company or a Subsidiary Corporation and the denominator of which is the
total number of days in that Plan Year, multiplied by the Final Value of an
Award. Alternatively, the Committee may, in its discretion and on a consistent
basis for all similarly situated Participants, determine the Proportionate Final
Value of an Award as the product of the specified percent, if any, determined in
accordance with



3

--------------------------------------------------------------------------------





Sections 5 and 6 as the basis for the payment to a Participant at the end of the
Plan Year to which the Award relates, multiplied by the Base Wages actually paid
to the Participant in such Plan Year.


18.
"Retirement" means, unless otherwise determined by the Committee at the time the
Award is granted, the Participant’s Employment terminates (i) for Awards granted
for Plan Years ending on or before December 31, 2018, on or after attaining age
55 and completing 5 years of vesting service, and (ii) for Awards granted for
Plan Years ending after December 31, 2018, on or after attaining age 60 and
completing 10 years of vesting service, in case of both (i) and (ii) as
determined under the SunTrust Banks, Inc. Retirement Plan.



19.
"Subsidiary Corporation" means a corporation other than the Company in an
unbroken chain of corporations beginning with the Company if, at the time of
granting the Award, each of the corporations other than the last corporation in
the unbroken chain owns shares or stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of shares or stock in one of
the other corporations in such chain.



20.
"TCJC" means the Tax Cut and Jobs Act of 2017.



21.
"Termination Value" means the value of an Award as determined by the Committee,
in its absolute discretion, upon the early termination of a Plan Year, which
value shall be the basis for the payment of an Award to a Participant, in
accordance with Sections 8A or 8B of the Plan based on the Participant’s
Employment prior to the early termination of such Plan Year.



B.
In the construction of the Plan, the masculine shall include the feminine and
the singular shall include the plural in all instances in which such meanings
are appropriate. The Plan and all agreements executed pursuant to the Plan shall
be governed by the laws of Georgia (excluding its choice-of-law rules).



Section 4.     Committee Responsibilities


A.
The Committee may, from time to time, adopt rules and regulations and prescribe
forms and procedures for carrying out the purposes and provisions of the Plan.
The Committee shall have the sole and final authority to designate Participants,
determine Awards, designate the Plan Year, determine Performance Measures and
other goals, determine Final Value of Awards, and answer all questions arising
under the Plan, including questions on the proper construction and
interpretation of the Plan. Any interpretation, decision or determination made
by the Committee shall be final, binding and conclusive upon all interested
parties, including the Company and its Subsidiary Corporations, Participants and
other employees of the Company or any Subsidiary Corporation, and the
successors, heirs and representatives of all such persons.



B.
Subject to the express provisions of the Plan and at such time or times as the
Committee shall determine, the Committee shall in writing:



1.
Designate the Plan Year which shall begin on the first day of such year.



2.
Designate the Participants for each such Plan Year.



3.
Establish the Performance Measures or other goals for the Company, designated
Subsidiary Corporations and Business Units and Participants for each such Plan
Year, if any, or such other terms and conditions as may apply for each such Plan
Year. The Award may be contingent upon the Participant's continued employment or
service in addition to the Performance Measures or any other terms and
conditions.



4.
Establish the method of calculating the Final Value of each Award.



5.
Authorize management (a) to notify each Participant that he has been selected as
a Participant and to inform him of the Performance Measures or other goals or
other terms and conditions that have been established for such Plan Year and (b)
to obtain from him such agreements and powers and designations of beneficiaries
as it shall reasonably deem necessary for the administration of the Plan.



C.
During any Plan Year, the Committee may, if it determines that it will promote
the purpose of the Plan, designate as additional Participants any employees of
the Company and its Subsidiary Corporations who have been hired, transferred or
promoted into a position eligible for participation in the Plan. The
individual’s designation as a Participant shall be subject to the same
restrictions, limitations, Performance Measures or other goals, other terms and
conditions and other



4

--------------------------------------------------------------------------------





conditions as those held by other Participants for the same Plan Year and their
participation may be made retroactive to the first day of such Plan Year.


D.
During any Plan Year, the Committee may, if it determines it will promote the
purpose of the Plan, revoke the Committee’s prior designation of an employee as
a Participant under the Plan for a Plan Year.



E.
The Committee may revise the Performance Measures or other goals and/or the
other terms and conditions for any Plan Year to the extent the Committee, in the
exercise of its absolute discretion, believes necessary to achieve the purpose
of the Plan, including without limitation in light of any unexpected or unusual
circumstances or events, including, but not limited to, changes in accounting
rules, accounting practices, tax laws and regulations, or in the event of
mergers, acquisitions, divestitures, unanticipated increases in Federal Deposit
Insurance premiums, and extraordinary or unanticipated economic circumstances.



F.
The Committee may delegate any of its responsibilities under this Plan to such
members of management of the Company as the Committee shall select.



Section 5.    Goals


A.
Performance Measures



This Section 5A applies to any Participant the Committee in its discretion may
determine. For each Plan Year, the Committee may establish for any Participant
one or more Performance Measures. These Performance Measures may be established
in any manner the Committee deems appropriate, including achievement on an
absolute or a relative basis as compared to peer groups or indexes, and these
goals may be established as multiple goals or as alternative goals. The
Committee shall determine the Final Value of each Award as a specified percent
of the Participant’s Base Wages based on the attainment of such Performance
Measures for the Plan Year. The Committee may fix a minimum Financial Goal for
the Plan Year, and the Final Value of an Award may be equal to zero if the
minimum Financial Goal is not achieved. The Committee may also fix a maximum
Financial Goal and such other Performance Measures which fall between the
maximum and minimum Performance Measures as the Committee shall deem
appropriate, with corresponding Final Values for such Awards with respect to the
Company. The Committee also will establish the applicable weighting of each
Financial Goal for the Plan Year for determining the Final Value of an Award.
Subject to Section 6B, Awards will be determined based upon achieving or
exceeding the Performance Measures set by the Committee, if any, and the
Committee may establish Performance Measures with the expectation and
understanding that the Committee nevertheless will have the authority to
increase or reduce a Participant’s Award based on the achievement of such
Performance Measures in accordance with Section 6B to a level commensurate with
a Participant’s achievement of other goals set by the Committee. Straight line
interpolation will be used to calculate Awards when performance falls between
any two specified Performance Measures. In determining if the performance
conditions have been achieved, the Committee may, in its discretion, adjust the
Performance Measures, the Financial Goals, the Final Value and any other terms
and conditions of the Award in any manner the Committee in its discretion
determines appropriate, in the event of (i) any unbudgeted acquisition,
divestiture or other unexpected fundamental change in the business of the
Company, any Subsidiary Corporation or Business Unit or in any product of the
Company, any Subsidiary Corporation or Business Unit, that is material taken as
a whole, or (ii) any other unanticipated and material change that results in any
inequitable enlargement or dilution of any achievement of the performance
conditions, as the Committee determines appropriate to fairly and equitably
determine if the Award is to become earned and payable pursuant to the
conditions set forth in the Award. Additionally, in determining if such
performance conditions have been achieved, the Committee may, in its discretion,
also make such adjustments in the Performance Measures, the Financial Goals, the
Final Value and any other terms and conditions of the Award in any manner the
Committee determines equitable and appropriate, in the event of any (i)
unanticipated asset write-downs or impairment charges, (ii) litigation or claim
judgments or settlements thereof, (iii) changes in tax laws, accounting
principles or other laws or provisions affecting reported results, or (iv)
accruals for reorganization or restructuring programs, or extraordinary
infrequently occurring, non-reoccurring items.


B.
Other Goals, Terms and Conditions



For each Plan Year, the Committee may establish for each Participant goals,
terms and conditions in addition to or in lieu of any Performance Measures
established under Section 5A based on the performance of the Company, a
Subsidiary Corporation, a Business Unit or the individual or any combination of
the foregoing. These goals, terms and conditions may, but need not, be
established based on a combination of financial measurements and non-financial
measurements that are deemed to further corporate objectives, including such
measurements as business unit net income, revenue growth, budget management,
achievement of talent management objectives, achievement of corporate
objectives, individual


5

--------------------------------------------------------------------------------





objectives, and service quality. Straight line interpolation will be used to
calculate Awards when results fall between any two specified goals established
under this Section 5B. The terms and conditions may only include continued
employment or other service.


Section 6.    Payment of Awards


A.
Promptly after the date on which the necessary information for a particular Plan
Year becomes available, the Committee, or such persons as the Committee shall
designate, shall determine in accordance with Section 5 the extent to which the
Performance Measures or other goals, terms and conditions have been achieved for
such Plan Year and authorize the cash payment of the Final Value of an Award, if
any, to each Participant. The Committee, prior to payment of the Awards, shall
review and ratify the Award determinations and shall certify such Award
determinations in writing. Payment of Awards shall be made in the year following
the Plan Year with respect to which the Performance Measures related and as soon
as practical after the certification of Awards by the Committee, but no later
than March 15 of the year following the Plan Year to which the Award relates.
Each Award shall be paid in cash after deducting the amount of applicable
Federal, state, and local withholding taxes of any kind required by law to be
withheld by the Company. All Awards, whether paid currently or paid under any
plan which defers payment, shall be payable out of the Company’s general assets.
Each Participant’s claim, if any, for the payment of an Award, whether made
currently or made under any plan which defers payment, shall not be superior to
that of any general and unsecured creditor of the Company. If an error or
omission is discovered in any of the determinations, the Committee shall cause
an appropriate equitable adjustment to be made in order to remedy such error or
omission.



B.
Notwithstanding the terms of any Award and the achievement of any Performance
Goals or other goals, terms and conditions, the Committee in its sole and
absolute discretion may increase or reduce the amount of the Award payable to
any Participant for any reason whatsoever, including without limitation where
the Committee determines that the Performance Measures or other goals, terms and
conditions underlying an Award had become an inappropriate measure of
achievement for a Participant, that there was a change in the Participant’s
employment status, position or duties or in the Committee’s expectation of his
level of performance or that the Participant was working for less than the
entire Plan Year.



C.
Notwithstanding any other provision of the Plan, in no event may an award
payable to any Participant under the Plan exceed $5 million for any Plan Year.



D.
In accordance with the terms set forth in the SunTrust Banks, Inc. Deferred
Compensation Plan, a Participant may elect to defer receipt of a portion of his
Award, if any, for each Plan Year, and any such election shall be made in
accordance with the procedures and limits established under such deferred
compensation plan.



Section 7.     Participation for Less Than a Full Plan Year


A.
Except as otherwise provided in this Section 7 or in Section 8 or except as
otherwise announced by the Committee, an Award to a Participant shall be
forfeited if the Participant’s Employment terminates during the Plan Year to
which the Award relates or during the period January 1 through the last day of
February of the year immediately following the end of the Plan Year to which the
Award relates. If a Participant terminates Employment during the period January
1 through the last day of February of the year immediately following the end of
the Plan Year to which an Award relates, and if such termination of Employment
is because of his death, his disability as described in Section 7C, or his
Retirement or a reduction in force which results in a severance benefit payment
as described in Section 7D, then the Committee shall waive the Employment
condition and authorize the payment of the Award to the Participant based on the
Final Value, if any, of his Award, unless the Committee in its discretion feels
the Award should be forfeited. No payment is due the Participant for any
forfeited Award.



B.
If a Participant’s Employment terminates prior to the end of the Plan Year to
which the Award relates on account of his death, the Committee shall waive the
Employment condition and shall authorize the payment of an Award on behalf of
such Participant in accordance with Section 10B at the end of such Plan Year
based on the Proportionate Final Value, if any, of his Award, unless the
Committee in its discretion feels the Award should be forfeited.



C.
If a Participant’s Employment terminates prior to the end of the Plan Year to
which the Award relates on account of disability under a long-term disability
plan maintained by the Company or a Subsidiary Corporation, the Committee shall
waive the Employment condition and shall authorize the payment of an Award to
such Participant at the end of such Plan Year based on the Proportionate Final
Value, if any, of his Award, unless the Committee in its discretion feels the
Award should be forfeited.



6

--------------------------------------------------------------------------------







D.
If a Participant’s Employment terminates prior to the end of any Plan Year on
account of his Retirement, or on account of a reduction in force which results
in a severance benefit payment to the Participant pursuant to the terms of the
SunTrust Banks, Inc. Severance Pay Plan or the SunTrust Banks, Inc. Executive
Severance Plan or any successors to such plans (including the requirement that
the Participant sign and not revoke the Severance Agreement, Waiver and Release
required under any such plans), the Committee shall waive the Employment
condition and shall authorize the payment of an Award to such Participant at the
end of such Plan Year based on the Proportionate Final Value, if any, of his
Award, unless the Committee in its discretion feels the Award should be
forfeited.



Section 8.     Premature Satisfaction of Plan Conditions


A.
In the event a Change in Control occurs prior to the end of any Plan Year, the
Committee shall waive any and all Plan conditions and shall authorize the
payment of an Award immediately to each Participant based on the Termination
Value, if any, of his Award; provided, however, if an Award is then subject to
Code section 409A, the payment of such Award pursuant to this Section 8A shall
not be made unless the Change in Control also constitutes, and such payment is
made upon, a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company within the
meaning of Code section 409A(a)(2)(A)(v).



B.
If a tender or exchange offer is made other than by the Company for shares of
the Company’s stock and results in a Change in Control prior to the end of any
Plan Year, the Committee may waive any and all Plan conditions and authorize, at
any time after the Change in Control and within thirty (30) days following
completion of such tender or exchange offer, the payment of an Award immediately
to each Participant based on the Termination Value, if any, of his Award;
provided, however, if an Award is then subject to Code section 409A, the payment
of such Award pursuant to this Section 8B shall not be made unless the tender or
exchange offer also constitutes, and such payment is made upon, a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of Code
section 409A(a)(2)(A)(v).



C.
A Plan Year for an Award shall terminate upon the Committee’s authorization of
the payment of such Award during such Plan Year pursuant to this Section 8 and
no further payments shall be made for such Plan Year with respect to such Award.



D.
If vesting of an Award is contingent on the Participant’s Employment during the
period January 1 through the last day of February of the year immediately
following the end of the Plan Year to which an Award relates, and if a Change in
Control occurs during that period or if a tender or exchange offer is made by
another corporation during that period, as described in Section 8A or 8B above,
the Committee shall, in the event of such Change in Control, or may, at any time
after the Change in Control and within thirty (30) days following completion of
such tender or exchange offer, authorize the payment, at Final Value, of all
outstanding Awards to Participants in Employment on the last day of the Plan
Year to which the Awards relate. If any Award payable under this Section 8D is
then subject to Code section 409A, no payment shall be made unless the Change in
Control or such tender or exchange offer, as applicable, also constitutes, and
such payment is made upon, a Change in Control of the Company or in the
ownership of a substantial portion of the assets of the Company within the
meaning of Code section 409A(a)(2)(A)(v).



Section 9.    Recovery of Awards


By accepting an Award, each Participant agrees to return to the Company (or
agree to the cancellation of) all or a portion of any Awards, both paid and
unpaid, previously granted to such Participant under the Plan (including
forfeiture of amounts voluntarily deferred into the SunTrust Banks, Inc.
Deferred Compensation Plan) to the extent required under the terms of any
Company recoupment policy currently in effect or as subsequently adopted by the
Board to implement Section 304 of the Sarbanes-Oxley Act of 2002, or Section 10D
of the Securities Exchange Act of 1934, as amended, or otherwise (or with any
amendment or modification of any such recoupment policy adopted by the Board).
All such determinations shall be final and binding.


Section 10.    Non-Transferability of Rights and Interests


A.
A Participant may not alienate, assign, transfer or otherwise encumber his
rights and interests under this Plan and any attempt to do so shall be null and
void.



B.
In the event of a Participant’s death, the Committee shall authorize payment of
any Award due a Participant under Section 7B to the Participant’s Beneficiary.



Section 11.    Limitation of Rights


7

--------------------------------------------------------------------------------





    
Nothing in this Plan shall be construed to give any employee of the Company or a
Subsidiary Corporation any right to be selected as a Participant or to receive
an Award or to be granted an Award other than as is provided herein. Nothing in
this Plan or any agreement executed pursuant hereto shall be construed to limit
in any way the right of the Company or a Subsidiary Corporation to terminate a
Participant’s employment at any time, without regard to the effect of such
termination on any rights such Participant would otherwise have under this Plan,
or give any right to a Participant to remain employed by the Company or a
Subsidiary Corporation in any particular position or at any particular rate of
remuneration.


Section 12.     Section 162(m)


The TCJA eliminated the exemption for qualified performance-based compensation,
effective for tax years beginning on and after January 1, 2018. Accordingly,
Awards granted and paid under the Plan may or may not be deductible for tax
purposes. The Company reserves the authority in its business judgment to pay
Awards under the Plan which may or may not be deductible.


Section 13.    Section 409A


Awards under the Plan are intended to exempt from Code Section 409A under the
short-term deferral exemption; however, to the extent that any Award under the
Plan is subject to Section 409A of the Code, the terms and administration of
such Award shall comply with the provisions of Section 409A of the Code and any
good faith reasonable interpretations thereof, and, to the extent necessary to
achieve compliance, shall be modified, replaced or terminated at the discretion
of the Committee. Notwithstanding the foregoing, the Company shall not be liable
to any Participant if any Award payable under the Plan is considered
non-qualified deferred compensation subject to Section 409A of the Code and
otherwise fails to comply with, or be exempt from, the requirements of Section
409A of the Code.






8

--------------------------------------------------------------------------------





Approved by the Compensation Committee of SunTrust Banks, Inc. on February 13,
2018.


SUNTRUST BANKS, INC.
BY:
______________________________________
TITLE:
______________________________________
DATED:
______________________________________





9